Citation Nr: 0601960	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-27 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected tinnitus.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
February 1996.    

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2002 rating decision in which the RO denied 
the veteran's claim for service connection for PTSD, for a 
back disorder, for an eye disorder, and for bilateral hearing 
loss.  The veteran filed a notice of disagreement (NOD) in 
February 2003.  The RO issued a statement of the case (SOC) 
in September 2003 listing only the issue involving PTSD.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in November 2003.

In August 2004, the appellant and his spouse testified during 
a hearing before the undersigned Veterans Law Judge at the 
RO; a transcript of that hearing is of record.  Prior to the 
hearing, the veteran clarified the matter on appeal.  
According to the claim received in March 2002, the veteran 
originally claimed entitlement to service connection for 
"PTSD to include depression," and continues to seek service 
connection for psychiatric disability other than PTSD.  In 
light of this, and other evidence of record, the Board has 
expanded the claim formerly characterized as service 
connection for PTSD as reflected on the title page.

Regarding the claim involving tinnitus, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) recently issued a decision in Smith v. Nicholson, 19 
Vet. App. 63 (2005), that reversed a decision of the Board 
that concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Smith and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed (to 
include the one currently on appeal) will be resumed.

For the reasons expressed below, the matter of service 
connection for a psychiatric disability, to include PTSD, is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The remand also addresses the 
issues of service connection for a back disorder, for an eye 
disorder, and for bilateral hearing loss-for which the 
veteran has completed the first of two actions required to 
place those matters in appellate status.  VA will notify the 
veteran when further action, on his part, is required.


REMAND

In this case, the veteran contends that he developed a 
psychiatric disorder, to include PTSD, as a result of his 
military service.  As noted above, the Board has, 
accordingly, expanded the issue on appeal.  However, to avoid 
any prejudice to the veteran, RO initial consideration of the 
expanded issue, in the first instance, is warranted.  The 
record also reveals that development of the expanded claim is 
appropriate.

VA outpatient records reveal psychiatric treatment for PTSD, 
depression, and anxiety.  While the RO has denied service 
connection for PTSD, in part, because the veteran does not 
have a confirmed diagnosis of PTSD, the service medical 
records indicate that the veteran had signs of depression 
during service.  According to an October 1994 service report, 
the examiner noted that the veteran test results suggested 
signs of depression.  The examiner's final diagnosis was 
questionable depression with a recommendation to follow up 
with psychiatry when he returned to Fort Hood.  An October 
2002 VA psychiatric report reflects diagnoses of major 
depressive disorder of moderate severity and a generalized 
anxiety disorder; however, the examiner did not address 
whether either diagnosed disorder was related to service, to 
include the symptoms of depression noted therein.  The Board 
finds that such an opinion would be helpful in resolving the 
claim on appeal.  See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo VA 
psychiatric examination, by physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to any scheduled examination, without good cause, 
may well result in denial of the claim.  See 38 C.F.R. § 
3.655 (2005).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim for service connection for the psychiatric 
disorder, to include PTSD, on appeal.  The RO's notice letter 
to the veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for psychiatric disability.  

Finally, as noted in the Introduction above, in a December 
2002 rating decision, the RO denied the veteran's claims for 
service connection for a back disorder, for an eye disorder, 
and for bilateral hearing loss.  In February 2003, the 
veteran filed an NOD with the RO's December 2002 decision on 
these matters.  

By filing an NOD, the veteran has initiated appellate review 
of the claims for a back disorder, for an eye disorder, and 
for bilateral hearing loss.  The next step in the appellate 
process is for the RO to issue to the veteran an SOC 
summarizing the evidence relevant to those issues, the 
applicable legal authority, and the reasons for the RO's 
determinations.  See 38 C.F.R. § 19.29 (2005); Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).  Consequently, the claims for 
service connection for a back disorder, for an eye disorder, 
and for bilateral hearing loss must be remanded to the RO for 
the issuance of an SOC.  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2005).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should issue to the veteran 
and his representative an SOC addressing 
the service-connection claims for a back 
disorder, for an eye disorder, and for 
bilateral hearing loss.  Along with the 
SOC, the RO must furnish to the veteran 
and his representative a VA Form 9 
(Appeal to Board of Veterans' Appeals), 
and afford them the applicable time 
period for perfecting an appeal as to the 
pertinent issue.  The veteran and his 
representative are hereby reminded that 
appellate consideration of the claims for 
service connection for a back disorder, 
for an eye disorder, and for bilateral 
hearing loss may be obtained only if a 
timely appeal is perfected.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for a 
psychiatric disorder, to include PTSD 
that is not currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
psychiatric examination, by physician, at 
an appropriate VA medical facility.  The 
entire claims file must be made available 
to the examiner and he/she should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, to include 
psychological testing if deemed 
appropriate, should be accomplished (with 
all findings made available to the 
requesting examiner prior to the 
completion of the report), and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner should set forth 
all examination findings, together with 
the complete rationale for the comments 
and opinions expressed, in a printed 
(typewritten) report.    

With respect to each diagnosed 
psychiatric disability, the examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that such disability is 
medically related to the veteran's active 
military service, to specifically include 
symptoms of depression noted in October 
1994.  

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the expanded claim 
for service connection for a psychiatric 
disorder, to include PTSD, in light of 
all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



 
 
 
 

